This opinion is subject to administrative correction before final disposition.




                                Before
                   GASTON, HOUTZ, and ATTANASIO
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                   Damon V. WILLIAMS III
              Machinist’s Mate Fireman (E-3), U.S. Navy
                              Appellant

                             No. 202000092

                        Decided: 25 November 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judge:
                             Michael J. Luken

 Sentence adjudged 18 December 2019 by a special court-martial con-
 vened at Naval Station Norfolk, Virginia, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: confinement
 for 10 months and a bad-conduct discharge.

                           For Appellant:
                Commander Jonathan Riches, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
              United States v. Williams, NMCCA No. 202000092
                             Opinion of the Court

                           _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice [UCMJ] arts. 59, 66, 10
U.S.C. §§ 859, 866.
   However, we note that the Entry of Judgment [EOJ] fails to reflect the
convening authority’s action to waive imposition of automatic forfeitures of
pay pursuant to UCMJ Article 58b. 1 See Rule for Courts-Martial [R.C.M.]
1111(b)(3)(B) (EOJ shall specify any waiver request and the convening
authority’s action thereon).
    Although we find no prejudice, Appellant is entitled to have court-martial
records that correctly reflect the content of his proceeding. United States v.
Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998). In accordance with
R.C.M. 1111(c)(2), we modify the Entry of Judgment and direct that it be
included in the record.
   The findings and sentence are AFFIRMED.


                                  FOR THE COURT:




                                  RODGER A. DREW, JR.
                                  Clerk of Court




   1  The EOJ notes the convening authority deferred automatic forfeitures, but fails
to note that the convening authority also waived automatic forfeitures.


                                         2
UNITED STATES                                     NMCCA NO. 202000092

       v.                                                ENTRY
                                                          OF
Damon V. WILLIAMS III                                  JUDGMENT
Machinist’s Mate Fireman (E-3)
U.S. Navy                                          As Modified on Appeal
                  Accused
                                                     25 November 2020



    On 11 October 2019 and 18 December 2019, the Accused was tried at Naval
Station Norfolk, Virginia, by a special court-martial consisting of a military judge
sitting alone. Military Judge Michael J. Luken, presided.

                                    FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 112a, Uniform Code of Military Justice,
              10 U.S.C. § 912a.
              Plea: Guilty.
              Finding: Guilty.

   Specification:      Wrongful use of marijuana.
                       Plea: Guilty.
                       Finding: Guilty.

Charge II:    Violation of Article 121, Uniform Code of Military Justice,
              10 U.S.C. § 921.
              Plea: Guilty.
              Finding: Dismissed.
               United States v. Williams III, NMCCA No. 202000092
                           Modified Entry of Judgment

   Specification:      Larceny.
                       Plea: Guilty.
                       Finding: Withdrawn and dismissed.

Charge III: Violation of Article 121a, Uniform Code of Military Justice,
            10 U.S.C. § 921a.
              Plea: Guilty.
              Finding: Guilty.

   Specification 1: Fraudulent use of credit card.
                       Plea: Guilty.
                       Finding: Guilty.

   Specification 2: Fraudulent use of credit card.
                       Plea: Guilty.
                       Finding: Guilty.

                                   SENTENCE

   On 18 December 2019, a military judge sentenced the Accused to the following:
       Confinement for 10 months.
       A bad-conduct discharge.
   The Accused is credited with having served 125 days of pretrial confinement.
    As required by the plea agreement, the convening authority deferred automatic
forfeiture of pay pursuant to UCMJ Article 58b starting 14 days after the date the
sentence was adjudged until the date the military judge signed the Entry of
Judgment; waived automatic forfeiture of pay pursuant to UCMJ Article 58b for a
period of six months, starting on the date the military judge signed the EOJ; and
directed that the deferred and waived forfeitures be paid to the Accused’s dependent.


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




                                          2